Case 1:20-cv-00613-LPS Document 63 Filed 09/01/21 Page 1 of 4 PageID #: 1257

                       MORRIS, NICHOLS, ARSHT               &   TUNNELL     LLP
                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                           (302) 658-9200

 MICHAEL J. FLYNN
 (302) 351-9661
 mflynn@morrisnichols.com
                                         September 1, 2021
 The Honorable Leonard P. Stark                                      VIA ELECTRONIC FILING
 J. Caleb Boggs Federal Building
 844 King Street, Unit 26, Room 6124
 Wilmington, DE 19801-3556

         Re:       Thomson Reuters Enterprise Centre GmbH v. ROSS Intelligence Inc.,
                   C.A. No. 20-613-LPS

Dear Judge Stark:
        Pursuant to the Court’s August 30, 2021 Order, Plaintiffs submit this letter and request
that the Court permit Carolyn Blankenship to access information that ROSS designates as Highly
Confidential (“HC – AEO”) pursuant to the Court’s Protective Order. D.I. 48. Pursuant to the
Protective Order, ROSS “bear[s] the burden of proving that the risk of harm that the disclosure
would entail (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
the Protected Material to its Designated House Counsel or Expert.” Id. ¶ 7.5(c). Yet, despite
Ms. Blankenship’s role solely involving legal advice, the lack of harm to ROSS from such
disclosure, and Ms. Blankenship’s obligations as an attorney and the Protective Order, ROSS
opposes and offers only conclusory assertions that Ms. Blankenship is a competitive
decisionmaker. As Ms. Blankenship is responsible for managing this case, Plaintiffs would be
significantly harmed if she were unable to view information ROSS designates as HC – AEO.
Background
       Plaintiffs designated Ms. Blankenship to receive access to ROSS’s information
designated as HC – AEO pursuant to Paragraph 7.5(a)(1) of the Protective Order, and ROSS
objected. Although Plaintiffs have shared with ROSS additional information about Ms.
Blankenship’s role, the parties were unable to reach a resolution.
Ms. Blankenship’s Access Will Not Risk Harm to ROSS
        To determine whether in-house counsel may properly be granted access to HC – AEO
information, courts evaluate “the risk of inadvertent disclosure or competitive use” by
considering whether in-house counsel participates in competitive decisionmaking. See In re
Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1380 (Fed. Cir. 2010). Then, “[e]ven if a district
court is satisfied that such a risk exists, the district court must balance this risk against the
potential harm to the opposing party from restrictions imposed on that party’s right to have the
benefit of counsel of its choice.” Id. at 1380.
        First, the risk of inadvertent disclosure or competitive use is low. As Ms. Blankenship
states in her sworn declaration (Exhibit A), she provides legal advice, and the legal decisions in
which she participates are not “made in light of similar or corresponding information about a
competitor.” U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984); see
    Case 1:20-cv-00613-LPS Document 63 Filed 09/01/21 Page 2 of 4 PageID #: 1258

The Honorable Leonard P. Stark                                                              Page 2
September 1, 2021
also Ex. A ¶¶ 5, 11. Although she advises on issues relating to product development and
acquisitions, her advice is legal in nature, rather than competitive. Ex. A ¶ 11. Where in-house
counsel’s advice is purely legal, the fact that the advice touches matters that implicate
competition does not convert counsel into a competitive decisionmaker. See ActiveVideo
Networks, Inc. v. Verizon Commc’ns, Inc., 274 F.R.D. 576, 580 (E.D. Va. 2010) (attorney’s
“involvement in corporate mergers” was not “competitive decisionmaking”).
         Second, Ms. Blankenship’s role shows her distance from competitive decisionmaking.
To be clear, although her title is “General Counsel,” she is not the head legal officer at Thomson
Reuters, and she does not hold a board-level position. Ex. A ¶¶ 7, 10. She does not make
decisions relating to competitive strategy, including those connected to product designs,
development, testing, manufacture, pricing, or marketing of artificial intelligence or machine
learning products. Id. ¶ 8. Moreover, she is one of 56 attorneys working for Thomson Reuters,
id. ¶ 7, further insulating her from competitive decisions. All of these facts reduce the risk of
inadvertently misusing ROSS’s HC – AEO information. See, e.g., Brit. Telecomm. PLC v.
IAC/InterActiveCorp, 330 F.R.D. 387, 394 (D. Del. 2019).
        Third, Ms. Blankenship has already seen much of what Plaintiffs expect ROSS to
produce and designate as HC – AEO. In West Publishing Corp. v. LegalEase Solutions, LLC,
No. 18 Civ. 01445 (D. Minn.) (the “LegalEase Litigation”), West, a Thomson Reuters
subsidiary, sued LegalEase. Through a third-party subpoena in that case, ROSS produced
documents concerning the work it did with LegalEase. Ex. A ¶ 20. Ms. Blankenship served as
in-house counsel responsible for the LegalEase Litigation on behalf of West and, pursuant to the
protective order in that case, accessed documents designated as Highly Confidential. Id. ¶¶ 17–
20. Allowing her to access these documents again would not pose any additional risk to ROSS.
       Fourth, ROSS ended its operations as of January 31, 2021. Id. ¶ 22. ROSS’s status as
an inactive company further reduces any risk of harm to ROSS. See Standard Space Platforms
Corp. v. United States, 35 Fed. Cl. 505, 508 (1996); Softwareworks Grp., Inc. v. IHosting, Inc.,
2006 WL 3456695, at *2 (N.D. Cal. Nov. 29, 2006).
        Fifth, if Ms. Blankenship is given access, there are numerous safeguards in place to
protect ROSS’s confidential information. Competitive decisionmakers at Thomson Reuters will
have no access to ROSS’s information as Ms. Blankenship’s email account is password-
protected, confidential litigation information is stored on password-protected databases, and
physical documents will not be accessible to them. Ex. A ¶ 16; see Sanofi-Aventis U.S. LLC v.
Breckenridge Pharm., Inc., 2016 WL 308795, at *4 (D.N.J. Jan. 25, 2016) (safeguards such as
“separating [in-house litigation counsel’s] computer systems” from the rest of the company
reduced risk of disclosure). Ms. Blankenship also will sign and be bound by the Protective
Order. Ex. A ¶ 14. Her professional obligations to the Court will further prevent her from
misusing any confidential information she accesses. Id. ¶ 13; see also Avery Dennison Corp. v.
Minnesota Mining & Mfg. Co., 2001 WL 1339402, at *2 (D. Del. Oct. 26, 2001) (rejecting
protective order that denied in-house counsel access to “‘top’ tier” confidential information due
to counsel’s “professional and ethical responsibilities”).1


1
 Ms. Blankenship would not see ROSS’s source code as the Protective Order precludes in-house
counsel from reviewing it. See D.I. 48 ¶ 7.4. This too weighs in favor of allowing access. See
Brit., 330 F.R.D. at 394. During the parties’ meet and confer, ROSS’s counsel indicated for the
Case 1:20-cv-00613-LPS Document 63 Filed 09/01/21 Page 3 of 4 PageID #: 1259

The Honorable Leonard P. Stark                                                                Page 3
September 1, 2021
         Despite all of the above, ROSS has seized on conclusory claims that Ms. Blankenship
provides strategic advice. The standard, however, is not whether in-house counsel offers
strategic advice, but whether that advice is on competitive matters. All attorneys offer their
clients strategic advice, but where that advice is limited to legal issues, counsel should not be
barred from accessing information necessary to manage litigation effectively. See Brit., 330
F.R.D. at 394. Moreover, as noted above, Ms. Blankenship has sworn she is not involved in
competitive decisionmaking. Ex. A ¶ 8; see Matsushita Elec. Indus. Co. v. United States, 929
F.2d 1577, 1580 (Fed. Cir. 1991) (in-house counsel’s sworn affidavit “form[ed] a reasonable
basis . . . to conclude that [he] was sufficiently insulated”).
Barring Ms. Blankenship from HC – AEO Information Would Harm Plaintiffs
         After considering the risk of inadvertent disclosure or competitive use, courts next
“balance” any risk of disclosure “against the potential harm to the opposing party from
restrictions imposed on that party’s right to have the benefit of counsel of its choice.” In re
Deutsche Bank, 605 F.3d at 1380. In contrast to the lack of risk to ROSS, Plaintiffs will be
harmed if Ms. Blankenship is unable to view information ROSS designates as HC – AEO.
        First, Plaintiffs have a strong interest in selecting the counsel that will oversee the
prosecution of its case. See Evertz Microsystems Ltd. v. Lawo Inc., 2019 WL 5864173, at *2 (D.
Del. Nov. 8, 2019). Here, Ms. Blankenship serves an important role as a senior member of the
in-house team and the primary contact for outside counsel. Preventing her from accessing HC –
AEO would unjustly impede her ability to advise both outside counsel and Plaintiffs’
management of case strategy in light of all relevant information. Ex. A ¶¶ 23, 25; see Intervet,
Inc. v. Merial Ltd., 241 F.R.D. 55, 56 (D.D.C. 2007). Although ROSS may point to Jeanpierre
Giuliano, a member of Thomson Reuters’ in-house team who has been granted full access, Ms.
Blankenship fills a unique position. Ms. Blankenship’s history with this case and the LegalEase
Litigation has afforded her the context necessary to direct the litigation, and preventing her from
accessing the same and similar information in this litigation makes no sense and limits her ability
to manage the case. Moreover, the Protective Order contemplates designating multiple in-house
counsel, allowing those people to confer on difficult issues before recommending a strategy to
Thomson Reuters. See D.I. 48, ¶ 2.4. As the senior member of the in-house legal team, Ms.
Blankenship must ultimately make the recommendations to her company and will be hindered in
her ability to do so without access to all relevant information.
        Second, ROSS is inclined to over-designate its information as HC – AEO even where
such designation is not warranted. For example, ROSS originally designated the entirety of its
interrogatory response as HC – AEO, and only de-designated some portions after Plaintiffs
objected. Ex. A ¶¶ 23–24. Even if ROSS agrees to de-designate improper designations each
time Plaintiffs object, this process delays Ms. Blankenship’s ability to view the information and
to participate meaningfully. This weighs in favor of giving her access. See Acuity Brands
Lighting, Inc. v. Bickley, 2015 WL 12976102, at *3 (E.D. Ky. Sept. 4, 2015).
                                          *        *     *
       Plaintiffs thus respectfully request that the Court allow Ms. Blankenship full access.


first time that ROSS expects to produce unspecified technical documents beyond those produced
in the LegalEase Litigation. If ROSS is willing to provide more detail on those documents,
Plaintiffs can further consider whether Ms. Blankenship will need access to them.
Case 1:20-cv-00613-LPS Document 63 Filed 09/01/21 Page 4 of 4 PageID #: 1260

The Honorable Leonard P. Stark                                         Page 4
September 1, 2021
                                         Respectfully,



                                         Michael Flynn (# 5333)

cc:   All counsel of record
